Case 3:18-cr-30001-WGY Document 424 Filed 06/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv. CRIMINAL ACTION
NO. 3:18-30001-WGY
NIA MOORE-BUSH and
DAPHNE MOORE,

Defendants.

 

YOUNG, D.Jd. June 5, 2019
ORDER

After a careful review of the Government’s motion for
reconsideration, ECF No. 423, the Court DENIES the Government’s
motion. Though the Government now seeks to suggest that
defendants Nia Moore-Bush and Daphne Moore lacked a subjective
expectation of privacy because the tree in front of their home
lacked leaves during much of the surveillance, this new argument
flatly contradicts the Government’s earlier assertion that “it
is clear from the Affidavit that the tree partially obstructed
the view of the pole camera across the street, thus actually
minimizing any potential intrusion.” Compare Mot. Recons. Mem.
& Order & Continue Trial Date Allow Recons. (“Mot. Recons.”) 6
with Government’s Opp’n Defs.’ Mot Suppress Pole Camera Evid. 5,

ECF No. 367.
Case 3:18-cr-30001-WGY Document 424 Filed 06/05/19 Page 2 of 2

Further, the Government neglects to explain to the Court
why the Court ought excuse the Government’s waiver of its
argument that the good faith exception to the exclusionary rule
applies. Compare Am. Mem. & Order 4-5 n.2, ECF No. 422 with
Mot. Recons. 7-8. The Court concludes that the Government’s
remaining arguments lack merit.

Accordingly, the Court DENIES the Court DENIES the
Government’s motion, ECF No. 423. There shall be no
continuance.

SO ORDERED.

 
    
  

WILLIAM G.
DISTRICT JUDGE
